Citation Nr: 0815747	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-41 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bipolar disorder 
with dysthymia.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for paranoid 
schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from November 1960 to November 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).   

The claim for service connection for a bipolar disorder, and 
the issue of whether new and material evidence has been 
presented to reopen a claim for service connection for 
schizophrenia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was not involved in combat during service.

2.  There is no credible evidence that the veteran was 
exposed to stressors during service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in May 2003, July 2003, August 2003, and April 2004 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The veteran's initial duty-to-assist letter was provided 
before the adjudication of his claim.  In addition, the 
letters adequately informed the veteran that he should submit 
any additional evidence that he had in his possession.  The 
veteran also received an additional notice in March 2006 
regarding potential ratings and effective dates, See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the PTSD issue has been obtained.  
His service medical records and post service treatment 
records have been obtained.  The service personnel records 
were also obtained.  He has declined a hearing.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger post-traumatic stress disorder, to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The question of whether a claimed 
stressor was severe enough to cause PTSD in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the requirement for a 
noncombat veteran to produce credible corroborating and 
supporting evidence of any claimed stressor used in 
supporting a diagnosis of PTSD.  Id.; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The corroboration may be by service 
records or other satisfactory evidence.  See Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  In Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen.

The Board notes that the veteran's recent medical treatment 
records indicate that he has, on at least a few occasions, 
been diagnosed as having PTSD.  Those records, however, do 
not specify the stressor which could have resulted in the 
PTSD.   

In reviewing the veteran's contentions and statements since 
his active service, the Board finds that he has never 
actually made a specific allegation as to the occurrence of a 
stressor in service.  In his written statement dated in March 
2003 in which he claimed service connection for PTSD, he 
stated that he had suffered from the disorder for many years 
and had flashbacks, but he did not specify a stressor.  

The RO wrote to the veteran in May 2003 and requested very 
specific details of a specific traumatic incident, such as 
dates, names, units, etc.  In response, in June 2003 the 
veteran provided a partially completed stressor questionnaire 
in which he listed his unit but left a section regarding the 
description of the stressor event blank.    Subsequently, in 
September 2003, the veteran provided another PTSD 
questionnaire response in which he indicated that he had 
"hallucinations, could see a hole in my head - told the 
psych Dr. Bolian at Tripler Army base Hospital Hawaii - He 
admitted me + other things happened to me I can't explain."  
The Board notes that this is not actually a description of a 
stressful event, but rather a recounting of symptoms during 
service.  Thus, the veteran's own statements provide no 
evidence of the occurrence of a stressor in service.

The Board also notes that the veteran's personnel records do 
not contain any mention of any stressful event during 
service.  The veteran had no foreign service.  He was 
stationed in Hawaii for a period of time, and in Texas and 
Oklahoma.  His primary duty was as a teletype operator.  
There is no indication that he received any awards indicative 
of exposure to combat.  

In summary, the record does not contain any account or 
verification of exposure to the stressful incidents during 
the veteran's active service.  Although PTSD has been 
diagnosed, the diagnosis was based primarily on unspecified, 
and unverified stressors.  As a result, under 38 C.F.R. 
§ 3.304(f), the diagnoses of PTSD cannot form the groundwork 
necessary to support the veteran's claim.  Establishing 
service connection for PTSD requires both a medical diagnosis 
of that disability and credible supporting evidence that the 
claimed in-service stressor actually occurred (as well as 
competent evidence of a nexus between the two).  38 C.F.R. 
§ 3.304(f).  In the absence of credible evidence of a 
stressor, the diagnosis of PTSD by a medical professional is 
insufficient to establish service connection for such 
disorder.  Accordingly, the Board concludes that PTSD was not 
incurred in or aggravated by service.


ORDER

Service connection for PTSD is denied.


REMAND

The veteran contends that he developed a chronic psychiatric 
disability in service.  The Board finds that additional 
development of evidence is required.  The veteran has 
reported that he receives disability benefits from the Social 
Security Administration.  A letter from the veteran dated in 
September 1970 indicates that the veteran had applied for 
such benefits some time prior to that date.  The Board finds 
that records such as the decision on that claim and the 
evidence considered in support of that claim should be 
obtained, as they may contain evidence which is relevant to 
the issues on appeal.  See Collier v. Derwinski, 1 Vet. App. 
413 (1991).

The Board also finds that a medical opinion should be 
obtained.  The service medical records reflect complaints 
suggestive of the presence of a psychiatric disorder 
(although the final diagnosis in service was a personality 
disorder).  There are also numerous current treatment records 
reflecting diagnoses of various psychiatric disorders 
including a bipolar disorder.  A VA psychiatric treatment 
record dated in February 2004 indicates that the current 
bipolar disorder is related to service, though that 
psychiatrist apparently had not reviewed the entire claims 
file.  

The VA has a duty to afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  In the present case, there is medical evidence 
showing a current disability, evidence of possible 
psychiatric symptoms in service, and a medical opinion 
indicating a possible relationship to current disability.  In 
light of these factors, the Board concludes that an 
examination is required to determine the likelihood that the 
current psychiatric problems are related to service.

The Board's review of the claims file reveals that additional 
action is required pursuant to the VCAA.  In Kent. v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) established significant 
new requirements with respect to the content of the duty-to-
assist notice which must be provided to a veteran who is 
petitioning to reopen a claim.  The Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  In addition, the Court held 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The veteran was previously provided a VCAA 
notification letter, but it did not meet the requirements set 
forth in Kent as it did not explain the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  A remand is required to 
correct this deficiency.  




Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the request to 
reopen the claim for service connection 
for schizophrenia.  The notice letter 
must describe the elements necessary to 
establish service connection for a 
disability, must explain the definition 
of new and material evidence, and for 
each disability must describe what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  The veteran should then 
be afforded an appropriate period of time 
to respond.  The RO should attempt to 
obtain any additional evidence identified 
by the veteran.  

2.  The veteran's SSA disability 
benefits records should be obtained and 
associated with the claims file.  If 
these records cannot be obtained, then 
evidence of attempts to obtain them 
should be associated with the claims 
file.

3.  The veteran should be afforded a VA 
psychiatric  examination to determine the 
nature and etiology of any psychiatric 
disabilities which the veteran may 
currently have.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination, 
with particular attention to the service 
medical records and early post service 
medical evidence such as VA examination 
reports dated in 1966.  The examiner 
should record the full history of the 
claimed disorder.  The examiner should 
specifically comment as to the likelihood 
that any currently found disability is as 
likely as not (i.e., is there a 50 
percent or greater likelihood) related to 
the reported psychiatric symptoms in 
service.  

4.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


